                                                                            ____FILED                ____RECEIVED
                                                                            ____ENTERED              ____SERVED ON
     Case 2:19-cr-00078-RFB-NJK Document 21 Filed 08/13/20 Page 1 of 1                    COUNSEL/PARTIES OF RECORD


                                                                                  AUG 13, 2020

                                                                                     CLERK US DISTRICT COURT
 1                                                                                     DISTRICT OF NEVADA
                                                                              BY:_________________________DEPUTY

 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                * * *
 7   UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00078-RFB-NJK
 8                  Plaintiff,                           WAIVER FOR RIGHT TO APPEAR IN
                                                        PERSON AT CRIMINAL PROCEEDING
 9   v.
10   JAMES HENRY HERNANDEZ,
11                     Defendant.
12
13          I understand that I have a right to appear in person in court at the Continued
14   Initial Appearance on Revocation of Supervised Release Hearing in this case scheduled for
15   August 13, 2020 at 9 :00 AM. I have been advised of the nature of this proceeding and
16   my right to appear in person at this proceeding. I have been informed that I may
17   appear by video teleconference, or telephone conference if video conference is not
18   reasonably available, in light of the spread of the COVID-19 virus in the District of
19   Nevada and in order to protect my health and safety, as well as those of the
20   attorneys, the court and court staff. Understanding my right to appear in person at this
21   proceeding, I knowingly and voluntarily waive my right to appear at this proceeding in
22   person, and I consent to appear by video teleconference or by telephone conference where the
23   video teleconference is not reasonably available. I consulted with my attorney prior to
24   deciding to waive my right to appear in person at this proceeding.
25   /s/ James Henry Hernandez, Jr. 8/12/2020
     ___________________________________
     Defendant's Signature              (date)
26
                                     8/12/2020
     ___________________________________                                          8/13/2020
                                                       ___________________________________
27   Signature of Defendant’s Attorney (date)          Judge’s Signature              (date)
28    AFPD Sylvia A. Irvin                             RICHARD F. BOULWARE, II U.S. District Judge
     ___________________________________               ____________________________________
     Printed Name of Defendant’s Attorney              Judge’s Printed Name and Title.
